Opinion issued December 17, 2009

 
 
 
 
 
 





In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-09-00988-CV
____________

MELVIN R. SHIELD, JR., Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 412th Judicial District Court
Brazoria County, Texas
Trial Court Cause No. 60674



MEMORANDUM OPINION

	On December 4, 2009, appellant filed a "Motion to Dismiss the Appeal as
Moot," giving notice that "the conditions of Bond have been modified rendering the
issues on Appeal moot."  
	Accordingly, we GRANT appellant's motion and dismiss this appeal.  
 PER CURIAM
Panel consists of Justices Keyes, Alcala and Hanks.